Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of group 2, a prosthetic device WITHOUT traverse is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 95 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9808357. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.
Claim 97 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9808357. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.
Claim 99 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9808357. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.
Claim 101 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9808357. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.
Claim 102 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9808357. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.
Claim 103 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9808357. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 104 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 104, the instant disclosure does not provide support for “reducing joint flexion based at least in part on a determination that the second signal indicates an absence of interaction between the apparatus and the walking surface.”  It appears the applicant may have meant to claim reducing joint resistance instead of flexion based on the instant disclosure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 86 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 86, the scope of “substantially unitary” is unclear since unitary is defined as whole.  A substantially unitary number would not be unitary.  Further, substantially is a relative term of degree which is not defined by the specification and therefore the scope is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 85-86 and 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazerooni (2006/0260620A1) in view of Boiten (2005/016685A1) and in view of Hirose (5455497) and in view of Santos (7544172B2).

In regard to claim 85, Kazerooni teaches a system for controlling an apparatus, the system comprising: 
a force sensor 160 [0082]; 
and an impedance controller 159 configured to control a motorized prosthetic apparatus (exoskeleton, fig 1), 

receive a first signal from the force sensor, the first signal indicative of an interaction between the apparatus and ground [0083-0084: detects swing vs stance; force on the bottom of the foot].
While one of ordinary skill in the art would believe that the controller of Kazerooni includes a processor and memory based on the claimed functions of performing math and running a computer program, this is not explicitly stated.  Further, while Kazerooni teaches that any combination of sensors may be used to distinguish between stance and swing phase [0085; 0083], and that resistance is higher in stance than swing, Kazerooni does not teach a torque sensor is used or how the change in resistance is determined by the software. 
Hirose teaches receiving a second signal from the torque sensor (see arrows fig 37), the second signal indicative of a torque at a joint (fig 37); and determine a result by multiplying the second signal by a value (torque feedback gain, fig 37; Col 16, lines 44-55, fig 38) wherein the result is based on the first signal. (Col 16, lines 44-55; fig 38)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the program and spring of Hirose with the device of Kazerooni because this provides an additional kicking force and also controls for correct application of the additional force (Col 16, lines 50-55).
Boiten teaches the use of a torque sensor 13 that measures torque at a joint.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add Boiten’s torque sensor to Kazerooni’s invention because the sensors form the equivalent function of measuring force on the foot [0027; 0028] while providing additional information (weight on heel vs toe) and because Boiton’s sensor allows determination of a virtual pivot when the sensor cannot be placed on the actual joint (unsual alignment, etc.) [0013].
	Santos teaches a processor in communication with the impedance controller, and the sensors. (Col 9, lines 8-21).
It would have been obvious to one of ordinary skill in the art of controllers and rehabilitation devices at the time the invention was filed to have the controller hardware (processor and memory) of Santos in place of the controller of Kazerooni though functional equivalents since it appears either controller would perform the claimed functions equally well.  MPEP 2144.04 

In regard to claim 86, Kazerooni meets the claim limitations as discussed in the rejection of claim 85, but does not teach the value as claimed.
Hirose further teaches the value is a positive value and substantially unitary when the first signal indicates a presence of the interaction between the apparatus and the ground, wherein the value is a negative value and substantially unitary when the first signal indicates an absence of the interaction between the apparatus and the ground.   (Col 17, lines 5-10: sign is opposite the current torque; i.e. if torque is negative during stance and positive during swing the claim limitations will be met)
In regard to claim 92, Kazerooni meets the claim limitations as discussed in the rejection of claim 85, and further teaches the first signal is a measure of load at a shank portion of the motorized prosthetic apparatus (fig 23, force sensor 160 measures the load at the bottom of the shank or leg portion), and wherein the interaction between the apparatus and the ground is determined by a single value hysteretic thresholding of the first signal received from the force sensor.  (this is inherent to a strain gauge listed as an example of the types of force sensor [0083])

Claims 87-89 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazerooni (2006/0260620A1) in view of Boiten (2005/016685A1) and in view of Hirose (5455497) and in view of Santos (7544172B2) and further in view of Biedermann (6755870B1).

In regard to claim 87, Kazerooni meets the claim limitations as discussed in the rejection of claim 85, but does not teach the control scheme as claimed.
Biedermann teaches a position sensor (angle, fig 4), wherein the processor is further configured to: 
receive a third signal from the position sensor (angle, fig 4), the third signal indicative of a position of the joint (angle, fig 4); 
and responsive to the first signal indicating the interaction between the apparatus and the ground (stance phase), the processor is further configured to: 
multiply the second signal by a positive value (Col 5, lines 28-36, 50-65); 
estimate a velocity of the joint from the third signal (fig 4); 
multiply a difference between a velocity set-point and the estimated velocity by a velocity gain value (Col 6, lines 15-23); 
and multiply a difference between a position set-point and the third signal by a position gain value (Col 5, lines 28-36, 50-65; Col 6,lines 28-30: standing phase, col 6 lines 10-20: flexion control is stopping to maximum knee angle; this corresponds to stance while the extension control corresponds to swing)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Biedermann’s algorithm in the invention of Kazerooni because it allows real time correction to prevent stumbling (Col 6, lines 55-60; col 5, lines 50-65).  
In regard to claims 88-89, Kazerooni meets the claim limitations as discussed in the rejection of claim 87, but does not teach the use of velocity or braking feedback.  
	Biedermann further teaches provide a braking feedback value (damping) to the impedance controller based at least in part on a determination that the velocity is greater than a first threshold and the third signal indicative of position is greater than a second threshold, wherein the braking feedback value increases joint resistance to motion  (Col 6, lines 13-21), wherein the braking feedback value is based on a ratio of the velocity to a square of an indicated position offset with a motion stop target of the apparatus.  (adjusting the desired knee angle to control terminal impact Col 5, lines 32-35; V/a^2=estimated position; velocity is the first derivative of position and therefore the two are equivalent and obvious variants of one another)
	It would have been obvious to one of ordinary skill in the art at the time the invention was field to use Biedermann’s braking feedback in Kazerooni’s invention in order to control terminal impact for each step (Col 5, lines 20-22; Col 4, lines 63-65)

Claims 90-91 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazerooni (2006/0260620A1) in view of Boiten (2005/016685A1) and in view of Hirose (5455497) and in view of Santos (7544172B2) and further in view of Biachi (4172433).

In regard to claims 90-91, Kazerooni meets the claim limitations as discussed in the rejection of claim 85, and further teaches that a force sensor 160 indicates a transition from the interaction between the apparatus and the ground to an absence of the interaction between the apparatus and the ground (from stance phase to swing phase). [0080]
However, Kazerooni does not teach the processor is configured to provide a pulse to the impedance controller based on the sensor readings or to adjust characteristics of the pulse.
Biachi teaches the processor is further configured to provide a pulse to impedance controller based on sensor readings (fig 1; processor sends a pulse through the motor and pulse shaper to the controller; with the aid of sensor 12); 
wherein the processor is further configured to dynamically adjust characteristics of the pulse (see pulse shapers 14, 18), wherein the dynamically adjusted characteristics of the pulse include a combination of one or more of an amplitude, a duration, or a timing (the shape of the pulse being adjusted would adjust the amplitude of the signal; see 14, 18, fig 1).  
It would have been obvious to one of ordinary skill in the art of controllers and processors at the time the invention was filed to use the pulses and pulse shaper of Biachi to communicate the sensor readers between the processor and controller of Kazerooni because a pulse shaper in this case is a filter for improved readings to the controller.

Claims 95-97, 100-104 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herr (6610101B2).

In regard to claim 95, Herr teaches a system for controlling an apparatus, the system comprising: 
an impedance controller 120 (controls resistance about the joint therefore mechanical impedance) configured to control an actuator 130 of an apparatus (Col 6, lines 60-65; fig 5), wherein the impedance controller is further configured to: 
receive a first signal indicative of a torque at a joint of the apparatus (140; moment sensor; Col 8, lines 64-68) 
determine a torque feedback based at least in part on the first signal and a gain factor, wherein during swing phase the gain factor is a first gain factor (Col 14, lines 5-10, Col 11 line 60-Col 12 line 5; since no coefficient is disclosed during swing phase, it is obvious that this is the equivalent of a gain factor of 1 under the broadest reasonable interpretation), wherein during stance phase the gain factor is a second gain factor that is different from the first gain factor;  (The state is determined by force and torque sensors Col 14, lines 5-10; Col 11 line 60- Col 12 line 5; the state has a set proportionality or gain factor used to determine the torque Col 15, lines 5-25)
and output a control signal to the actuator based at least in part on the torque feedback, wherein the actuator adjusts joint resistance to motion based at least in part on the control signal.  (fig 4-5)
In regard to claim 96, Herr meets the claim limitations as discussed in the rejection of claim 95, and further teaches the apparatus is a lower- limb prosthetic device.  (fig 4)
In regard to claim 97, Herr meets the claim limitations as discussed in the rejection of claim 95, and further teaches the actuator 130 is coupled to a prosthetic limb member (fig 4), and the actuator 130 forms at least a portion of the joint of the apparatus.  (fig 4)
In regard to claim 100, Herr meets the claim limitations as discussed in the rejection of claim 95, and further teaches the impedance controller 120 is further configured to receive a second signal indicative of a position of the joint 136 (knee angle), wherein the control signal is further based at least in part on the second signal.  (Col 8, lines 37-50; fig 6)
In regard to claim 101, Herr meets the claim limitations as discussed in the rejection of claim 95, and further teaches a torque sensor 140, wherein the torque sensor produces the first signal (Col 8, lines 64-68).  
In regard to claim 102, Herr meets the claim limitations as discussed in the rejection of claim 95, and further teaches the impedance controller 120 is further configured to receive a second signal indicative of an interaction between the apparatus and a walking surface.  (140; foot contact time based on axial force sensors; Col 16, lines 55-65)
In regard to claim 103, Herr meets the claim limitations as discussed in the rejection of claim 102, and further teaches the control signal is further based at least in part on the second signal.  (fig 6; Col 2, lines 30-45)
In regard to claim 104, Herr meets the claim limitations as discussed in the rejection of claim 102, and further teaches the impedance controller 120 is further configured to control the actuator 130 to reduce joint flexion based at least in part on a determination that the second signal indicates an absence of interaction between the apparatus and the walking surface.  This is interpreted to mean that joint flexion is reduced based on swing phase.    (Col 2, lines 15-21: swing phase damping iteratively modulate to achieve a target peak flexion, therefore reduces the flexion stop and therefore accordingly)
Allowable Subject Matter
Claims 93-94 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 99 would be objected to as being dependent upon a rejected base claim with the filing of a proper terminal disclaimer.
In regard to claims 93-94, the closest prior art Kazerooni in view of Hirose (5455497) and in view of Bidermann (6755870B1) does not teach that the claimed controller steps are performed during swing phase.
In regard to claim 99, the closest prior art Herr, does not teach the second gain factor is a negative value. Hirose (5455497) teaches the use of a negative gain factor but uses the value to balance out a spring torque which is not combinable with Herr.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774